                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                             CR119-133

PAUL DOUGLAS COOPER,II



               ORDER ON MOTION FOR LEAVE OF ABSENCE



      Danny L. Durham having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Danny L. Durham be granted leave of

absence for the following periods: March 30, 2020 through March 31, 2020;

April 24, 2020; May 27, 2020 through June 1, 2020; and June 10, 2020

through June 15, 2020.

      SO ORDERED,this the                 of February, 2020.




                                       J. RA        [ALL; CHIEF JUDGE
                                       UNITED STATES DISTRICT COURT
                                                 RN DISTRICT OF GEORGIA
